 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MANUAL GARCIA,                                     No. 2:19-cv-0643 AC P
12                       Plaintiff,
13           v.                                          ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    JEFFREY CARRICK,
15                       Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. On March 11, 2021, defendants filed a motion for summary judgment. ECF No.

19   20. After plaintiff notified the court that he had received a copy of defendant’s subsequently filed

20   notice of errata but not the motion itself, defendant was ordered to re-serve the motion. ECF No.

21   24. Defendant re-served the motion for summary judgment on April 20, 2021. ECF No. 25. On

22   May 25, 2021, after plaintiff failed to file any response to the motion, he was ordered to file an

23   opposition or a statement of non-opposition to the pending motion within twenty-one days. ECF

24   No. 26. In the same order, plaintiff was informed that failure to file an opposition would result in

25   a recommendation that this action be dismissed without prejudice for failure to prosecute pursuant

26   to Federal Rule of Civil Procedure 41(b). The twenty-one-day period has now expired, and

27   plaintiff has not responded to the court’s order.

28   ////
                                                         1
 1          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall randomly
 2   assign a United States District Judge to this action.
 3          IT IS FURTHER RECOMMENDED that this action be dismissed without prejudice
 4   pursuant to Federal Rule of Civil Procedure 41(b).
 5          These findings and recommendations are submitted to the United States District Judge
 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 7   after being served with these findings and recommendations, any party may file written
 8   objections with the court and serve a copy on all parties. Such a document should be captioned
 9   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
10   objections shall be filed and served within fourteen days after service of the objections. The
11   parties are advised that failure to file objections within the specified time may waive the right to
12   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
13   DATED: June 29, 2021
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
